Citation Nr: 0513899	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  99-19 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for Morton's Neuroma, a back disorder, and 
a leg disability, each claimed as secondary to service-
connected bilateral pes planus; and for a disability rating 
in excess of 10 percent for bilateral pes planus.

When this case was before the Board in October 2003, the 
Board granted service connection for Morton's Neuroma and 
degenerative disc disease of the lumbar spine.  The issues of 
service connection for a leg disability and a rating in 
excess of 10 percent for bilateral pes planus were remanded 
for further development and adjudication.  

In March 2005, the RO granted service connection for lumbar 
radiculopathy, left and right lower extremities, previously 
claimed as a leg disability secondary to pes planus.  The 
veteran's claim for an increased rating for his pes planus 
was denied in a Supplemental Statement of the Case dated the 
same month.  

In May 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

The veteran's bilateral pes planus is manifested by flattened 
arches, pain in the toes and arches and tenderness along the 
medial plantar surface of both feet with essentially normal 
range of motion and normal heel and toe gait pattern; the 
veteran's condition is not currently manifested by swelling, 
calluses, edema, effusion, painful motion or guarding, 
abnormal movement of the ankles, flare up of symptoms, 
locking or giving way in his feet or in his ankle joints, or 
episodes of dislocation or recurrent subluxation.



CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 10 percent for the veteran's bilateral pes planus 
have not been met.  38 U.S.C.A. § 1155, 5107, (West 2002); 
38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.59; Diagnostic Code 5276 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, the RO, in a letter dated February 2004, 
notified the veteran and his representative of the 
information and medical evidence that was needed to 
substantiate the veteran's claim for an increased rating.  
Specifically, VA asked the veteran to submit evidence showing 
that his service-connected disability had increased in 
severity.  The letter indicated that this evidence may be a 
doctor's statement, containing physical and clinical 
findings, the results of laboratory tests or x-rays, and the 
dates of examinations and tests.  In addition, VA forwarded 
to the veteran an authorization and consent form for health 
care providers so that VA could obtain a June 2000 
examination report of the veteran's physician.  The 
discussion contained in this letter furnished the veteran 
notice of the types of evidence he still needed to send to 
VA, the types of evidence that VA would assist in obtaining, 
and in effect requested that the veteran provide VA with or 
identify any additional sources of evidence that he possessed 
or knew of that could help to substantiate his claim for 
increase.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the March 2005 
Supplemental Statement of the Case and also prior to the 
transfer and certification of the appellant's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the appellant had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the appellant.

For the above reasons, the April 2004 notice substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies VCAA 
notice; and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement, pertaining to the evidence in the claimant's 
possession or a similar request to that effect).  In this 
context, it is well to observe that all the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); 38 C.F.R. § 20.1102 (2004) (describing 
harmless error). 

The record also reflects that the veteran was provided with a 
statement of the case and two supplemental statements of the 
case, which discuss the pertinent evidence, and the laws and 
regulations related to his claim, and essentially notify him 
of the cumulative evidence that has already been provided to 
VA or obtain on his behalf.  The veteran was also provided 
with five VA examinations related to his claim, the latest of 
which occurred in February 2005, to determine the nature, 
extent and current severity of his disability.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In short, the veteran has not 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, supra.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Here, the veteran's bilateral pes planus is currently 
evaluated as 10 percent disabling under Diagnostic Code 5276.  
This code provides that a 10 percent evaluation is warranted 
when the veteran's condition is considered moderate, with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, bilateral or unilateral.  Where the 
veteran's condition is severe, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 20 percent evaluation 
is warranted if the condition is unilateral, and 30 percent 
if bilateral.  Where the condition is considered pronounced, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, a 30 percent evaluation is 
warranted if the condition is unilateral, and 50 percent if 
bilateral.  

The medical evidence in this case, including VA examinations 
dated between November 1998 and February 2005, indicate that 
the veteran's disability is manifested by pain in the toes 
and arches, for which he takes Tylenol.  The veteran wears 
shoe orthotics and arch supports for his condition, which 
afford him some relief.  His condition is not manifest by 
swelling and the veteran was not noted to have any corns, 
calluses or hammer toes, although one examination noted the 
presence of bunions.  Range of motion was noted to be 
essentially normal in the feet and ankles.  Muscle strength 
was noted on one examination to be slightly diminished on 
inversion and eversion, but normal on plantar flexion and 
dorsiflexion.  There was also pain noted on forward flexion.  
The veteran's heels were found to show a varsus deformity of 
2 degrees bilaterally and a decrease in the medial 
longitudinal arches, right greater than left, but there was 
no bowing of the Achilles tendon.  In the March 2004 VA 
examination, the veteran's feet were found to be 
"essentially normal on inspection" although tenderness was 
noted along the medial plantar surface of both feet.  And in 
the February 2005 VA examination, the veteran was noted to 
have no flare up of his symptoms, no locking or giving way in 
his feet or in his ankle joints, and no episodes of 
dislocation or recurrent subluxation.  And while slight 
flattening of the arches was noted, along with tenderness 
along the medial and plantar surfaces of both feet, range of 
motion was noted to be essentially normal and no edema, 
effusion, painful motion or guarding or abnormal movement of 
the ankles was noted.  There was also no callosities or 
breakdown or unusual shoe wear pattern.  The veteran was 
found to ambulate independently with normal heel and toe gait 
pattern.  The veteran has been diagnosed on several occasions 
with bilateral pes planus with plantar fasciitis, but his 
condition has never been noted to be more than moderate.  The 
veteran's condition has remained remarkably stable over the 
course of numerous VA examinations since 1998.  

Based on the foregoing, it is clear that the veteran's 
condition is not severe for purposes of Diagnostic Code 5176, 
so as to warrant an evaluation in excess of 10 percent 
disabling.  The medical evidence in the veteran's file does 
not show objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  The veteran's condition more closely resembles 
the criteria for a 10 percent evaluation noted above. 

The Board has also specifically considered the guidance of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45), in order to determine whether an increased 
evaluation may be warranted for the veteran's disability.  
While recognizing that the veteran has pain, as described 
above, the record reflects no objective evidence of actual 
impairment of his feet upon clinical examination, as caused 
by such pain.  And, while the veteran was found to have some 
slight muscle weakness in connection with his condition, the 
Board finds that this has been considered when evaluation his 
condition.  In addition, there is no indication in the record 
that the veteran suffers incoordination or functional loss 
during flare-ups, if any, that may warrant a finding of 
additional functional loss beyond that which is objectively 
shown.  Therefore, the Board holds that a compensable 
evaluation in consideration of DeLuca and applicable VA code 
provisions has already been considered and additional 
consideration is not warranted.  See also 38 C.F.R. § 4.7.

The record here presents no basis upon which to grant an 
evaluation for the veteran's bilateral pes planus in excess 
of 10 percent under the applicable diagnostic code.  See 
38 C.F.R. §§ 4.7, 4.40, 4.45.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an increased rating for the veteran's 
bilateral pes planus, currently rated as 10 percent 
disabling, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


